DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the legal phraseology “said” in line 2. The abstract is also substantially fewer than 50 words and lacks sufficient detail of the disclosed invention. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the desired molded product" in step (e).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the coatings" in step (e).  There is insufficient antecedent basis for this limitation in the claim, noting that only a single coating had been previously established.
Claim 1 recites “the application of the coatings, in particular, is effected using a device having an automated cartridge changer”. The use of the phrase “in particular” renders the claim indefinite because it is unclear if the automated cartridge changer is necessary to the claimed invention or if it is merely a preference. For examination purposes, the examiner will assume the automated cartridge changer is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “applying one or more further coatings”, and the claim also recites “preferably by repeating steps c) to e)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites “said subtractive method”, whereas plural “subtractive methods” had been previously established. It is thus unclear to which claim 8 refers.
Claim 9 recites the broad limitation “additive methods” followed by the narrower limitation “preferably by…”. As noted above for claim 2, the claim(s) are considered indefinite because there is a 
The remaining claims are rejected by virtue of their dependency on a rejected parent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 recites “wherein the material of the blank and the material of the coating is the same or different materials”. Given that there are two features made from some material, they will inherently be made from either the same or different materials. Thus, claim 7 fails to further limit claim 1 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wiegl et al. (DE19922870, cited in IDS, with reference to translation) in view of Hocker (U.S. PGPub 2017/0266876).
Claim 1: Wiegl discloses a process for producing a molded product (e.g. a dental restoration - paragraph 1), comprising the following steps: a) providing a blank (framework - paragraph 36); b) machine-processing the blank using subtractive methods to obtain a framework structure (milling the framework - Id.); c) machine-applying (via nozzle 20 of coating unit 5) a coating to the framework structure obtained in step b) (paragraph 37) to obtain a raw molded product; d) curing (“consolidating” - Id.) the coating; e) machine-processing the coating using subtractive methods to obtain the desired molded product (removing excess of the layer by NC machine - paragraphs 25 and 37).
While it is understood that the coating material, applied via nozzle 20, must be supplied from somewhere, Wiegl does not disclose a device having an automated cartridge changer. However, Hocker teaches a device used for applying material via a nozzle in an additive process comprising an automated cartridge changer (paragraph 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an automated cartridge changer in the method of Wiegl so that tool or material changes can be made quickly and seamlessly during a build process (paragraph 42).
Claim 2: Referring again to Wiegl, said process includes further steps for applying one or more further coatings, preferably by repeating steps c) to e) (e.g. a corrective coating process may be repeated - paragraph 37). 
Claim 3: Said process is performed by an automated method (paragraph 17).
Claim 4: Said molded product is a dental restoration (paragraph 1). 
Claims 5 and 6: Said blank and coating comprise one or more materials selected from the group consisting of ceramic materials, polymer-based materials and metallic materials, as well as mixtures thereof (paragraphs 26 and 36).
Claim 7: The material of the blank and the material of the coating is the same or different materials (it is inherent that the materials would be one of same or different). 
Claim 8: Said subtractive method is selected from the group consisting of milling, grinding, laser ablation, and water jet cutting (e.g. grinding - paragraph 36). 
Claim 9: Said application of the coating is effected by means of additive methods, preferably by extrusion, spraying, vapor deposition, deposition, infiltration, and/or immersion coating (paragraph 39-40). 
Claim 10: Said curing of the coating is effected by polymerization, sintering, drying, cooling, pressure and/or irradiation (e.g. sintering - paragraph 42). 
Claim 12: Wiegl and Hocker effectively teach use of a blank comprising a ceramic material, polymer-based material, and/or metallic material in a process according to claim 1 (essentially as cited for claim 5 above). 
Claim 13: Wiegl and Hocker effectively teach use of a coating material comprising a ceramic material, polymer-based material, and/or metallic material in a process according to claim 1 (essentially as cited for claim 6 above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2013/0180110 discloses a similar method of making a dental restoration (paragraph 19) wherein a blank or framework is provided (paragraph 14) and machined (paragraph 237), a coating is applied (paragraph 15), the coating is cured (fired or sintered - Id.), and machined (milled - Id.). The coating process may be repeated as desired (paragraph 16).
U.S. PGPubs 2015/0140230 (paragraphs 70 and 82) and 2010/0031882 (paragraph 79) also teach automated cartridge exchange.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726